DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1,7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13 and 14 recite that the display does NOT comprise a buffer memory which temporarily stores the received video signals. However, the specification does not disclose this feature. On the contrary, the specification disclose that “the display device DSP may further comprise a buffer memory which temporarily stores the received video signal” (page 9, lines 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1,3,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Shingai et al. (US Pub No. 2003/0043097 A1) in view of Yusa (US Pub No. 2009/0021519 A1), Hayashi et al. (US Pub. 2016/0293114 A1), An (US Pub 2006/0119706 A1), and Kawaguchi (US Pub 2007/0132709 A1).
Regarding claim 1, Shingai teaches a driving method of a display device (Fig.13, Shingai discloses a method of driving an LCD display) comprising a display area in which liquid crystal pixels are arranged in a matrix (e.g., Fig.2, the display area comprises a plurality of pixels arranged in a matrix), a gate driver which drives a plurality of scanning lines arranged along display rows in which the liquid crystal pixels are arranged (a scanning driver circuit 114 drives a plurality of gate lines 118, Fig.2), a source driver which drives a plurality of signal lines arranged along display columns in which the liquid crystal pixels are arranged (a signal driver circuit 113 drives a plurality of data lines 117, Fig.1), a backlight which illuminates the display area (para.[0007,0009]), and a controller which controls a display operation (a timing control circuit 122, Fig.2, para.[0071]), the driving method comprising: 
via the controller (the timing control circuit 122, Fig.2), 
controlling the source driver, the gate driver (Fig.2, [0071], the timing control circuit 122 generates a synchronizing signal 111 to control the signal driver circuit 113; and generates a synchronizing signal 112 to control the scanning driver circuit 114);
receiving video signals from outside of the display device (Figs.1,2; para.[0005, 0034, 0071], display data is transmitted from an external device to a timing control circuit 122);
converting the video signal to video data (para.[0006], the display data inputted through the bus 101 from an external device is converted through the timing control device 110 into display data and a synchronizing signal which operate the signal driver circuit 113 and the scanning driver circuit 114, 
driving the scanning lines alternately from a center of the display area to both edges of the display area by controlling the gate driver (Fig.13, the method starts scanning from a middle gate line N/2 and alternately towards both edges (i.e., top and bottom) of the display area); 
outputting the video data to the signal lines by controlling the source driver in synchronization with the driving of the scanning line (para.[0005,0006], the signal driver circuit 113 generates data signal to the data lines in synchronization with the driving of the gate lines. Thus, the outputting of data signals would be in an order corresponding to the driving of gate lines).
Shingai does not explicitly teach a method of receiving video signals by display row directly from an external system which generates a synchronization signal and a video signal; and converting the video signals of the display row to video data.
Yusa teaches a method of receiving video signals by display row directly from an external system which generates a synchronization signal and a video signal (Fig.1, para.[0044], Yusa discloses a display device comprising a timing controller 18 directly receiving RGB data for one line along an X direction and synchronization signals from a graphic processor 20); and converting the video signals of the display row to video data ([0044], the timing controller writes the RGB data for one line inputted from the graphic processor into memories. Then, it reads the RBG data from the memories and outputs them to respective source drivers 14).
 At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shingai to include the method of Yusa of directly transmitting image data for one line and synchronization signal from a graphic processor to a timing controller. The motivation would have been in order to simplify a display driving circuit (e.g., a memory is included in the timing controller) and to reduce the processing load for the timing controller.
turning on the backlight for a predetermined time after transition of liquid crystals of a center area of the display area ends and before transition of liquid crystals of each of a first edge area and a second edge area of the display area ends, after outputting the video data of one frame to the signal lines.
[AltContent: textbox (t0’: response of first pixel line is completed)][AltContent: arrow]
    PNG
    media_image1.png
    1452
    1612
    media_image1.png
    Greyscale

Hayashi teaches turning on the backlight for a predetermined time after transition of liquid crystals of a first pixel line ends and before transition of liquid crystals of a last pixel line ends (Fig.11, para.0072-0075], Hayashi discloses a method of controlling an operation of a backlight of an LCD display device. In particular, the backlight is turned on at a time t5 which is after transition of a first pixel line ends (i.e., a time point t0’ when a response of the first pixel line is completed) and before a time point t6 after outputting the video data of one frame to the signal lines (Fig.11, the backlight illumination is started after a time point t1 when one frame has been updated).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the driving method of Shingai to include the method of Hayashi of controlling the backlight to start illuminating at a time after response of first pixel line and before response of last pixel line. Accordingly, the combination of Shingai and Hayashi would render a method of controlling the backlight to start illuminating after response of center pixel line (i.e., Shingai discloses a scanning method starting from a center pixel line and finishing at edge pixel lines) and before response of last pixel lines (i.e., edge pixel lines). Therefore, the combination of Shingai and Hayashi further teaches turning on the backlight for a predetermined time after transition of liquid crystals of a center area of the display area ends and before transition of liquid crystals of each of a first edge area and a second edge area of the display area ends. The motivation would have been in order to reduce the effect of ghost (para.[0014-0016]).  
Shingai, Yusa, and Hayashi do not explicitly teach outputting the video data to the signal lines in an order received from the external system; a single gate driver; a single source driver.
An teaches a method of outputting the video data to the signal lines in an order determined by synchronization signals.  In the same field of invention, An also discloses a method of scanning a display device from center towards both ends (see Figs.7A and 7B). An further discloses a well-known in the art outputting image data in a vertical direction is based on a vertical synchronization signal. An order of outputting image data in a horizontal direction is based on a horizontal synchronization signal (see [0012,0013,0020]); a single gate driver (Fig.4, a single row driver 500); a single source driver (Fig.4, a single column driver 400).

Shingai, Yusa, Hayashi, and An do not explicitly teach the controller controlling the backlight.
Kawaguchi teaches the controller controlling the backlight (Fig.1, [0222], a controller 4 includes a timing control section 22 configured to control a gate driver 13, a source driver 12, and a backlight 11).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shingai to include the method of Kawaguchi of using a controller for controlling a gate driver, a source driver, and a backlight. The motivation would have been in order to simplify the system.
Regarding claim 3; Shingai, Yusa, Hayashi, An, and Kawaguchi teach the driving method of claim 2 as described above. Shingai does not teach via the controller outputting the video data of a next frame after turning off the backlight. 
Hayashi teaches via the controller outputting the video data of a next frame after turning off the backlight (para.[0067,0068], the backlight controller 40 outputs a control signal for controlling the backlight 20 so that the backlight 20 ends illumination at the time point when the update of a frame subsequent to the one frame is started. In other words, display data of next frame is outputted after the illumination of backlight for the previous frame ends). 

Regarding claim 7, Shingai teaches a display device comprising: 
a display area in which liquid crystal pixels are arranged in a matrix (Fig.2, an LCD display area in which pixels are arranged in a matrix); 
a gate driver (a scanning driver circuit 114, Fig.2) which drives a plurality of scanning lines arranged along display rows (gate line buses 118, Fig.2) in which the liquid crystal pixels are arranged (para.[0005,0006]); 
a source driver (a signal driver circuit 113, Fig.2) which outputs video data to a plurality of signal lines (data drain buses 117, Fig.2) arranged along display columns in which the liquid crystal pixels are arranged (para.[0005,0006]); 
a backlight which illuminates the display area (para.[0007,0009], a backlight illuminates the display area); and 
a controller (a timing control circuit 110, Fig.2) which controls a display operation (para.[0005]), wherein the controller which controls the source driver, the gate driver (Fig.2, [0071], the timing control circuit 122 generates a synchronizing signal 111 to control the signal driver circuit 113; and generates a synchronizing signal 112 to control the scanning driver circuit 114);
the controller receives video signal from outside of the display device (Figs.1,2; para.[0005, 0034, 0071], display data is transmitted from an external device to a timing control circuit 122);
the controller converts the video signals to video data (para.[0006], the display data inputted through the bus 101 from an external device is converted through the timing control device 110 into display data and a synchronizing signal which operate the signal driver circuit 113 and the scanning 
the controller controls the gate driver to alternately drive the scanning lines from a center of the display area to both edges of the display area (see Fig.13, the gate lines are scanned starting from a middle gate line N/2 and alternately towards both edges of the display area), 
the controller controls the source driver to output the video data to the signal lines in synchronization with the driving of the scanning lines (para.[0005,0006], the data bus 101 transmits display data and a synchronizing signal to the timing control circuit 110. The timing control circuit 110 transmits the synchronizing signal to operate the signal driver circuit 113 and the scanning driver circuit 114).
Shingai does not explicitly teach a method of receiving video signals by display row directly from an external system which generates a synchronization signal and a video signal; and converting the video signals of the display row to video data.
Yusa teaches a method of receiving video signals by display row directly from an external system which generates a synchronization signal and a video signal (Fig.1, para.[0044], Yusa discloses a display device comprising a timing controller 18 directly receiving RGB data for one line along an X direction and synchronization signal from a graphic processor 20); and converting the video signals of the display row to video data ([0044], the timing controller writes the RGB data for one line inputted from the graphic processor into memories. Then, it reads the RBG data from the memories and outputs them to respective source drivers 14).
 At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shingai to include the method of Yusa of directly transmitting image data for one line and synchronization signal from a graphic processor to a timing controller. The 
Shingai and Yusa do not explicitly teach turning on the backlight for a predetermined time after transition of liquid crystals of a center area of the display area ends and before transition of liquid crystals of each of a first edge area and a second edge area of the display area ends, after outputting the video data of one frame to the signal lines.
Hayashi teaches turning on the backlight for a predetermined time after transition of liquid crystals of a first pixel line ends and before transition of liquid crystals of a last pixel line ends (Fig.11, para.0072-0075], Hayashi discloses a method of controlling an operation of a backlight of an LCD display device. In particular, the backlight is turned on at a time t5 which is after transition of a first pixel line ends (i.e., a time point t0’ when a response of the first pixel line is completed) and before a time point t6 when a response of a last pixel line is completed), after outputting the video data of one frame to the signal lines (Fig.11, the backlight illumination is started after a time point t1 when one frame has been updated).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the driving method of Shingai to include the method of Hayashi of controlling the backlight to start illuminating at a time after response of first pixel line and before response of last pixel line. Accordingly, the combination of Shingai and Hayashi would render a method of controlling the backlight to start illuminating after response of center pixel line (i.e., Shingai discloses a scanning method starting from a center pixel line and finishing at edge pixel lines) and before response of last pixel lines (i.e., edge pixel lines). Therefore, the combination of Shingai and Hayashi further teaches turning on the backlight for a predetermined time after transition of liquid crystal of the center of the display area ends and before transition of liquid crystal of the edges of the display area ends. The motivation would have been in order to reduce the effect of ghost (para.[0014-0016]).  
in an order received from the external system; a single gate driver; a single source driver.
An teaches a method of outputting the video data to the signal lines in an order determined by synchronization signals (In the same field of invention, An also discloses a method of scanning a display device from center towards both ends (see Figs.7A and 7B). An further discloses a well-known in the art that an order of outputting image data in a vertical direction is based on a vertical synchronization signal. An order of outputting image data in a horizontal direction is based on a horizontal synchronization signal (see [0012,0013,0020]); a single gate driver (Fig.4, a single row driver 500); a single source driver (Fig.4, a single column driver 400).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shingai having to include the teaching of An of providing a single gate driver and a single data driver for driving a LCD display from a center area to edge area; and outputting image data in an order based on a vertical synchronization signal and a horizontal synchronization signal. In the previous analysis, Yusa discloses that synchronization signals are received from an external source (i.e., graphic processor). Therefore, a combination of Yusa and An would render outputting the video data to the signal lines in an order received from the external system. The motivation would have been in order to simplify the display driving circuit.
Shingai, Yusa, Hayashi, and An do not explicitly teach the controller controlling the backlight.
Kawaguchi teaches the controller controlling the backlight (Fig.1, [0222], a controller 4 includes a timing control section 22 configured to control a gate driver 13, a source driver 12, and a backlight 11).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Shingai to include the method of Kawaguchi of using a controller for controlling a gate driver, a source driver, and a backlight. The motivation would have been in order to simplify the system.
Regarding claim 9; Shingai, Yusa, Hayashi, An, and Kawaguchi teach the display device of claim 7 as described above. The limitation of claim 9 is substantially similar to claim 3. Thus, claim 9 is rejected based on the same rationale as the rejection of claim 3 above.
Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Shingai in view of Yusa, Hayashi, An, and Kawaguchi as applied to claims 3,1 above; further in view of Zhang et al. (US Pub No. 2018/0286315 A1).
Regarding claim 4; Shingai, Yusa, Hayashi, An, and Kawaguchi teach the driving method of claim 3 as described above. Shingai, Yusa, Hayashi, An, and Kawaguchi do not teach that the video data is for VR.
	Zhang teaches that the video data is for VR (Fig.1, para.[0002,0003,0006,0007,0028], Yamamoto discloses a VR system in which a timing controller receives input image data from a processing device 100 for displaying on the screen 115).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to implement the driving method of Shingai, Yusa, Hayashi, An, and Kawaguchi to in a VR display as taught by Zhang. The motivation of using VR system would have been in order to provide the user with an immersive environment through a head-mounted display.
Regarding claim 5; Shingai, Yusa, Hayashi, An, and Kawaguchi teach the driving method of claim 1 as described above. Shingai, Yusa, Hayashi, An, and Kawaguchi do not teach that the video data is for VR.
	Zhang teaches that the video data is for VR (Fig.1, para.[0002,0003,0006,0007,0028], Yamamoto discloses a VR system in which a timing controller receives input image data from a processing device 100 for displaying on the screen 115).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to implement the driving method of Shingai, Yusa, Hayashi, An, and Kawaguchi to in a VR display as taught by Zhang. The motivation of using VR system would have been in order to provide the user with an immersive environment through a head-mounted display.
Claims 13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Shingai in view of Yusa, Hayashi, An, and Kawaguchi as applied to claims 1,7 above; further in view of Tsubakino et al. (US Pub No. 20150022562 A1).
Regarding claim 13; Shingai, Yusa, Hayashi, An, and Kawaguchi teach the driving method of claim 1 as described above. Shingai, Yusa, Hayashi, An, and Kawaguchi do not teach that the display device does not comprise a buffer memory which temporarily stores the received video signals.
	Tsubakino teaches that the display device does not comprise a buffer memory which temporarily stores the received video signals (Fig.2, [0055], display data may be directly transferred to a line latch circuit 30 by bypassing a frame buffer memory 29. The display driver 1 can be configured without the frame buffer memory 29).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the signal driver circuit of Shingai to include the method of Tsubakino of providing a display driver without a frame buffer memory such that the signal driver circuit of Shingai does not comprise a buffer memory. The motivation would have been in order simplify the signal driver circuit.
Regarding claim 14; Shingai, Yusa, Hayashi, An, and Kawaguchi teach the display device of claim 7 as described above. The limitation of claim 14 is substantially similar to claim 13. Thus, claim 14 is rejected similar to claim 13.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691